Fish, C. J.
1. The plaintiff and the defendants were in possession of adjoining lots of land under claim of title, and there was a dispute between them as to the location of the dividing line. The defendants were proceeding to cut the timber on the disputed territory, and the plaintiff filed his petition to enjoin them. On the interlocutory hearing the evidence was conflicting as to the location of the dividing line, and the court granted the injunction prayed. Under the facts of this case the court did not abuse his discretion in the. grant of a temporary injunction. Gray Lumber Company v. Gaskin, 122 Ga. 342 (50 S. E. 164).
2. Upon a hearing of an application for an interlocutory injunction, if the prayer he granted it operates to grant the injunction until the final hearing. The interlocutory order in this case is susceptible of a construction that the court granted a perpetual injunction. This the court can not do on an interlocutory hearing; and direction is given that the order he so modified as to render the injunction granted interlocutory instead of permanent. Payton v. Ford, 134 Ga. 587 (68 S. E. 300).

Judgment affirmed, %cith direction.


All the •Justices concur.